DETAILED ACTION
This action is responsive to communications: Preliminary Amendment filed on 3/31/2020. 
Claims 1 – 20 are pending in the case. Claims 1, 19, and 20 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7, 9 – 15, and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by FRANCESCHINI ET AL. (US 20160012122 A1).
Regarding Claims 1, 19, and 20, FRANCESCHINI ET AL. teaches defining, by at least one of a processor and a user, a body of knowledge by at least one knowledge constraint (para 0195, 0202, 0203, and 0221).
FRANCESCHINI ET AL. teaches obtaining, by at least one of the processor and the user, a plurality of instances of articulations meeting the at least one knowledge constraint (para 0195, 0045, 0145, 0195, and 0196);
FRANCESCHINI ET AL. teaches forming, by at least one of the processor and the user, a textual corpus from the plurality of instances of articulations (para 0196);
FRANCESCHINI ET AL. teaches identifying, by at least one of the processor and the user, at least one elementary knowledge unit in the textual corpus, the at least one elementary knowledge unit being an articulation of knowledge present in at least one lexical form (para 0042, 0043, 0145, 0195, and 0196);
FRANCESCHINI ET AL. teaches generating, by at least one of the processor and the user, an inventory of the at least one identified elementary knowledge unit based on at least one of a number of occurrences, and relative proximity to at least one other elementary knowledge unit, of the at least one elementary knowledge unit in the textual corpus (para 0045, 0053, 0145 – 0147, and 0198).

Regarding Claim 2, FRANCESCHINI ET AL. teaches adding at least one additional instance of articulations to the textual corpus (para 0030 and 0043) and regenerating the inventory (para 0165 – 0167).

Regarding Claim 3, FRANCESCHINI ET AL. teaches obtaining at least one additional instance of articulations meeting the at least one knowledge constraint (para 0030 and 0043); identifying at least one elementary knowledge unit in the at least one additional instance of articulations not present in the inventory (para 0043) and generating an additional inventory of the at least one identified elementary knowledge unit in the at least one additional instance of articulations based on at least one of a number of occurrences, and relative proximity to at least one other elementary knowledge unit, of the at least one identified elementary knowledge unit in the at least one additional instance of articulations (para 0148, 0164, 0045, 0147 and 0148).

Regarding Claim 4, FRANCESCHINI ET AL. teaches at least one of: adding the additional inventory to the inventory; and, comparing the additional inventory with the inventory to identify differences between the additional inventory and the inventory and generating a record of the differences (para 0147 and 0148).

Regarding Claim 5, FRANCESCHINI ET AL. teaches obtaining at least one additional instance of articulations (para 0030 and 0043); identifying at least one elementary knowledge unit in the at least one additional instance of articulations (para 0043); generating an additional inventory of the at least one identified elementary knowledge unit in the at least one additional instance of articulations based on at least one of a number of occurrences, and relative proximity to at least one other elementary knowledge units, of the at least one elementary knowledge unit in the at least one additional instance of articulations (para 0164,  0045, 0147, and 0148); and, identifying 

Regarding Claim 7, FRANCESCHINI ET AL teaches comparing two elementary knowledge units to determine whether the two elementary knowledge units provide different lexical forms of one selfsame semantic representation; and defining one of the elementary knowledge units as the lexical uniform of the semantic representation that uniforms the two different lexical forms of the selfsame semantic representation into one single elementary knowledge unit (para 0109).

Regarding Claim 9, FRANCESCHINI ET AL. teaches querying, by at least one of the processor and the user, for at least one elementary knowledge unit included in the inventory, the semantic relationship of at least one instance of articulations to the at least one elementary knowledge unit, the semantic relationship being one of affirmation, absence of affirmation, denial, absence of denial, augmentation, and absence of augmentation; and, generating, by at least one of the processor and the user, a compilation of the semantic relationship for the at least one elementary knowledge unit (para 0146).

Regarding Claim 10, FRANCESCHINI ET AL. teaches regenerating the inventory of the elementary knowledge units in the body of knowledge after adding at least one 

Regarding Claim 11, FRANCESCHINI ET AL. teaches where the body of knowledge includes at least one elementary knowledge unit that is identified based on at least one of a number of occurrences, and the relative proximity to at least one other elementary knowledge unit, of the at least one elementary knowledge unit in at least one instance of articulations (para 0190 and0191).

Regarding Claim 12, FRANCESCHINI ET AL. teaches isolating, out of the textual corpus, at least one textual sub-corpus; querying, for at least one elementary knowledge unit, the semantic relationship of the textual sub-corpus to the at least one elementary knowledge unit, the semantic relationship being one of affirmation, absence of affirmation, denial, absence of denial, augmentation, and absence of augmentation; and compiling, for the at least one elementary knowledge unit, the semantic relationship identified in the querying of the textual sub-corpus (para 0108 and 0109).

Regarding Claim 13, FRANCESCHINI ET AL. teaches defining at least first and second degrees of constellations of other elementary knowledge units interrelated with at least one elementary knowledge unit based on at least one of a number of occurrences of other elementary knowledge units, and the relative proximity to other elementary knowledge units, of the at least one elementary knowledge unit in the textual corpus (para 0037 and 0038).

Regarding Claim 14, FRANCESCHINI ET AL. teaches storing the generated inventory of elementary knowledge units (para 0190 and 0191); and, storing at least one elementary knowledge unit paired with bibliographic information associated with at least one instance of articulations in which the at least one elementary knowledge unit is present (para 0248).

Regarding Claim 15, FRANCESCHINI ET AL. teaches including as the knowledge constraint at least one of subject matter, time period, aspect of instance of articulation, author, publisher, language; and defining a new body of knowledge from the body of knowledge based on adding at least one other knowledge constraint (para 0195).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (US 20160012122 A1) as applied to claim 5 above, and further in view of Goldberg et al. (US 20040111386 A1). 
Regarding Claim 6, FRANCESCHINI ET AL. fails to disclose, defining a new body of knowledge when the at least one elementary knowledge unit identified in the at least one additional instance of articulations is not present in the body of knowledge; and associating the additional inventory with the new body of knowledge.
Goldberg teaches defining a new body of knowledge when the at least one elementary knowledge unit identified in the at least one additional instance of articulations is not present in the body of knowledge; and associating the additional inventory with the new body of knowledge (para 0038 and 0045).
It would have been obvious to one of ordinary skill in the art to combine FRANCESCHINI ET AL. with the method of Goldberg because Goldberg provides for a system that yields advantages to domain experts because an abstraction layer allows for more abstract relationships to be determined (para 0040).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (US 20160012122 A1) as applied to claim 1 above, and further in view of Zuev (US 20110270607 A1).
Regarding Claim 8, FRANCESCHINI ET AL. fails to disclose where different lexical forms of one selfsame semantic representation include articulations in different languages.
Zuev teaches where different lexical forms of one selfsame semantic representation include articulations in different languages (para 0083).
It would have been obvious to one of ordinary skill in the art to combine FRANCESCHINI ET AL. and the method of Zuev because Zuev provides a means for
searching using natural language in various languages and receiving results in various languages since the query is translated into language-independent terms (para 0045 and 0046).

Claims 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (US 20160012122 A1) as applied to claim 1 above, and further in view of Cohen (US 20080254425 A1).
Regarding Claim 16, FRANCESCHINI ET AL. fails to disclose, requesting a learner to articulate a first elementary knowledge unit in the inventory; and, receiving from the learner a first response to the request. 
Cohen teaches requesting a learner to articulate a first elementary knowledge unit in the inventory (para 0360 – 0369); and, receiving from the learner a first response to the request (para 0370).
It would have been obvious to one of ordinary skill in the art to combine FRANCESCHINI ET AL. and the method of Cohen because Cohen provides a system of interactive training and learning that helps learners enhance their performance with 

Regarding Claim 17, FRANCESCHINI ET AL. fails to disclose determining whether the first elementary knowledge unit is present in the first response; requesting the learner to rearticulate the first elementary knowledge unit, when the first elementary knowledge unit is determined to not be present; and, requesting the learner to articulate a second elementary knowledge unit, when the first elementary knowledge unit is determined to be present, where the second knowledge unit is also included in the inventory.
Cohen teaches determining whether the first elementary knowledge unit is present in the first response (para 0124, 0134, and 0466); requesting the learner to rearticulate the first elementary knowledge unit, when the first elementary knowledge unit is determined to not be present (para 0124); and, requesting the learner to articulate a second elementary knowledge unit, when the first elementary knowledge unit is determined to be present, where the second knowledge unit is also included in the inventory (para 0134 and 0466).
It would have been obvious to one of ordinary skill in the art to combine FRANCESCHINI ET AL. and the method of Cohen because Cohen provides a system of interactive training and learning that helps learners enhance their performance with respect to a variety of skills, by providing training reinforcement and developing a trainee’s fluency (para 0011 and 0012).

Regarding Claim 18, FRANCESCHINI ET AL. fails to disclose generating at least one instance of natural language; and analyzing at least one instance of natural language received from the learner and at least one of: pairing at least one feature of natural language with at least one other identifier of the learner, issuing at least one instance of natural language where the verbalization is adapted in reference to the at least one other identifier, issuing at least one instance of natural language where the verbalization is directed by a conversational framework consisting of at least one conversational plot that is centered on at least one of imparting to the learner, and assessing the learner's mastery of the inventory, and issuing at least one instance of natural language and identifying as not being human
Cohen teaches generating at least one instance of natural language(para 0115 and 0373); and analyzing at least one instance of natural language received from the learner (para 0115 and 0370) and at least one of: pairing at least one feature of natural language with at least one other identifier of the learner, issuing at least one instance of natural language where the verbalization is adapted in reference to the at least one other identifier, issuing at least one instance of natural language where the verbalization is directed by a conversational framework consisting of at least one conversational plot that is centered on at least one of imparting to the learner, and assessing the learner's mastery of the inventory, and issuing at least one instance of natural language and identifying as not being human (para 0372 and 0373).
It would have been obvious to one of ordinary skill in the art to combine FRANCESCHINI ET AL. and the method of Cohen because Cohen provides a system of interactive training and learning that helps learners enhance their performance with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN HILLERY/Primary Examiner, Art Unit 3715